          Case 1:20-cv-04751-AJN Document 21 Filed 07/02/20 Page 1 of 1

                                                                                                7/2/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Clinical Psychassociates Group, LLC,

                         Plaintiff,
                                                                                 20-cv-4751 (AJN)
                 –v–
                                                                                       ORDER
  Alex M. Azar II,

                         Defendant.



ALISON J. NATHAN, District Judge:

       In light of the fact that the Court has extended the deadline for the Government to

respond to Plaintiff’s complaint to August 21, 2020, see Dkt. No. 19, the initial pretrial

conference presently scheduled for July 24, 2020 is hereby adjourned to August 28, 2020, at 3

p.m.

       SO ORDERED.

Dated: July 2, 2020
       New York, New York


                                              __________________________________
                                                      ALISON J. NATHAN
                                                   United States District Judge
